Citation Nr: 0602336	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as due to an undiagnosed illness and secondary to 
service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In pertinent part, that rating decision 
denied service connection for a left knee disability, to 
include as due to an undiagnosed illness.  The veteran's 
disagreement with that decision led to this appeal.  

The Board remanded the claim in January 2001, September 2003, 
and September 2004.  When it last remanded the claim in 
September 2004, the Board noted that the record raised the 
issue service connection for a left knee disability secondary 
to the veteran's service-connected right knee disabilities 
and determined it to be part of the service connection claim 
on appeal.  That aspect of the claim was addressed in the 
most recent supplemental statement of the case dated in June 
2005, and the veteran has continued his appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has received notice of the evidence 
necessary to substantiate his claim and notice of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence that he 
has not submitted to VA.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  No chronic left knee disability was shown during service, 
and the preponderance of the evidence is against any 
objective indicators of post-service left knee disability, 
not attributed to a known diagnosis.  

4.  Medical evidence relates the veteran's current left knee 
disability to the diagnosis of chondromalacia and 
patellofemoral pain syndrome and shows that since service he 
has undergone an arthrotomy of the left knee with excision of 
an intra-articular tumor; there is no competent evidence that 
relates any post-service left knee disability to service or 
any incident or injury therein, nor is there competent 
evidence that any left knee disability was caused or 
chronically worsened by the veteran's service-connected right 
knee disabilities (osteoarthritic degenerative changes of the 
medial compartment of the right knee, status post arthrotomy, 
and a Baker's cyst, posterior right knee).  


CONCLUSION OF LAW

Service connection for a left knee disability, to include as 
due to an undiagnosed illness and secondary to service-
connected right knee disabilities, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a), 
3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The VCAA and 
its implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In a letter dated in September 1997, the RO notified the 
veteran that with respect to his claim based on Persian Gulf 
War service it might be possible to pay benefits if an 
undiagnosed illness began either during active service in the 
Southwest Asia theater of operations or within a presumptive 
period and had lasted six months or longer.  The RO described 
the types of medical and non-medical evidence the veteran 
should provide to support such a claim.  

In addition, in the statement of the case and various 
supplemental statements of the case, the RO identified and 
discussed the evidence of record and notified the veteran of 
the regulations pertinent to service connection claims, 
including claims related to undiagnosed illnesses.  In 
addition, in letters dated in October 2001 and December 2003, 
the RO notified the veteran that to establish entitlement to 
service-connected compensation benefits the evidence must 
show three things: (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
letters explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  With respect to claims 
involving undiagnosed illnesses, the letters explained that 
the cause of the disability would be presumed for veterans 
who served in Southwest Asia during the Gulf War.  In 
addition, they advised the veteran that he could submit or 
identify nonmedical as well as medical evidence in support of 
his claim.  

The RO letters notified the veteran that if needed for his 
claim, VA would request all records held by Federal agencies, 
to include his service medical records or other military 
records, and medical records at VA hospitals.  They also told 
the veteran that VA would make reasonable efforts to help get 
private records and other evidence he identified if he 
furnished appropriate release authorizations.  The RO said 
that it would notify the veteran if it had problems obtaining 
such evidence and emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

While the required notice was not provided prior to the 
initial decision in this case, the claim that initiated the 
appeal was decided in 1998, which was years before enactment 
of the VCAA in November 2000.  Further, notice was complete 
prior to the most recent transfer of the veteran's case to 
the Board in December 2005, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  The Board acknowledges that the RO did 
not make an explicit request to the veteran that he provide 
any evidence in his possession pertaining to the claim; it 
effectively did so, however, in its October 2001 and December 
2003 letters in asking him to submit and identify evidence in 
support of his claim.  This is borne out by the veteran's 
response to the October 2001 letter in which he stated he had 
no additional information to submit and said that all 
information relative to his claim was in his claims file.  

After the October 2001 and December 2003 notice letters were 
furnished to the veteran, he was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Turning next to the duty to assist, VA provided the veteran 
with multiple physical examinations (in 1998, 2002, 2004, and 
2005) and has obtained medical opinions concerning the 
contended causal relationships.  The Board finds these 
reports, along with other medical evidence of record, which 
includes VA outpatient records and private medical records, 
provide adequate evidence upon which to decide the appeal.  
There is no further duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Neither the veteran nor his representative 
has indicated that the veteran has or knows of any other 
evidence pertinent to his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claim.  The Board finds that no further assistance to the 
veteran is required.  


Factual background

Service medical records show that the veteran was seen for 
emergency care in January 1990, having been in a motor 
vehicle accident in which he sustained head trauma with loss 
of consciousness and trauma to his right shoulder and left 
knee.  His complaints included pain in the left knee, and on 
examination there was tenderness to palpation.  X-rays were 
normal.  The clinical assessment was motor vehicle accident, 
minor trauma.  Motrin was prescribed, and the veteran was 
discharged to full duty.  The service medical records do not 
otherwise mention the veteran's left knee, and at a physical 
examination in January 1993, the examiner evaluated the 
veteran's lower extremities as normal.  The service medical 
records do show that the veteran underwent right knee 
arthoscopy in July 1993 following a history of pain and 
inability to extend the right knee.  

The veteran was discharged from service in September 1993 and 
at that time filed a claim for service connection for 
disability of his right knee.  In October 1993, the RO 
ordered general medical and orthopedic examinations to 
evaluate the veteran's Baker's cyst and meniscus tear of the 
right knee.  

At a VA general medical examination in November 1993, the 
examiner stated that the veteran had left knee surgery in 
1973.  Upon examination of the musculoskeletal system there 
was pain with flexion of the left knee and that the rest of 
the veteran's joints were in normal condition.  The diagnosis 
was degenerative disease of the left knee due to trauma.  The 
examiner recommended an orthopedic consultation.  

At a VA orthopedic examination in November 1993, the veteran 
gave a history of pain and locking of his right knee in 
service and an arthroscopy for removal of torn cartilage 
after a magnetic resonance imaging (MRI) study showed tears 
in the anterior and posterior horns of the meniscus and a 
Baker's cyst.  The veteran reported that since the time of 
the surgery in July 1993 he had had continued pain and 
feelings of instability with occasional locking on the right 
side.  (Emphasis added.)  The veteran reported that he had 
also noticed increasing similar-type problems on the left 
side, primarily locking with full flexion.  

At the November 1993 orthopedic examination, the examiner 
reported there was no effusion of either knee.  Knee range of 
motion was from 0 to 125 degrees, bilaterally, with mild 
patellofemoral crepitance on the left, but none on the right.  
There was mild right medial and lateral joint line 
tenderness, but no patellofemoral tenderness and no joint 
line tenderness on the left.  He identified a Baker's cyst of 
the right knee.  The impression was history of meniscal tear 
with Baker's cyst of the right knee and continued 
symptomatology.  The examiner commented that the presence of 
a Baker's cyst indicated intra-articular pathology that may 
have been due to the meniscal tears, but also may have been 
due to some early inflammatory condition of the knee.  He 
said that the veteran presently showed no other signs of 
arthritic disease, but this was certainly a possibility since 
the veteran was beginning to develop symptoms on the other 
side and had no history of trauma.  

Thereafter, in a rating decision dated in May 1994, the RO 
granted service connection status for post arthoscopy of the 
right knee and also granted service connection for Baker's 
cyst, posterior right knee.  The veteran filed his claim for 
service connection for left knee disability in August 1997.  
He stated that he was receiving cortisol shots in his left 
knee and was having the same problem with it as he was having 
with his right knee, which he had said was starting again to 
lock up in the flexed position.  

VA medical records show that in September 1996 the veteran 
requested evaluation of his left knee, which buckled and gave 
way; he stated that it locked in the flexed position.  X-rays 
were within normal limits.  The assessment after clinical 
examination was rule out meniscus tear, left knee.  A VA MRI 
study of the left knee was done in October 1996.  The 
impression was abnormal signal and deformity of the fibular 
collateral ligament suggestive of a partial tear.  The 
radiologist said that findings were suspicious for a tear of 
the anterior horn of the medial meniscus, with associated 
subchondral posterior horn of the medial meniscus.  

When he was seen in a VA orthopedic clinic in November 1996, 
the veteran complained of left knee meniscal problems from 
1992 but said he did not have intervention.  He complained of 
giving way and occasional swelling of the left knee.  The 
physician noted the MRI results, and after examination the 
assessment was left knee lateral synovial plica.  The 
treatment was injection with a steroid.  On follow-up for 
left knee pain in January 1997, the veteran continued to have 
some pain in the anterior knee.  Examination was positive for 
patellar grind.  The assessment was left patellofemoral pain 
syndrome.  

At a VA Persian Gulf examination in August 1997, the veteran 
complained of bilateral knee pain and stiffness.  On 
examination of the knees there was weight bearing and there 
was flexion of the knees to 140 degrees, but the examiner 
said it was objectively painful.  

At the VA orthopedic clinic in November 1997, the assessment 
was left patellofemoral pain syndrome, and the orthopedist 
referred the veteran to physical therapy.  November 1997 
X-rays of the left knee were reported as normal.  

A VA physical therapy progress note shows that the veteran 
was seen for evaluation in January 1998 with a diagnosis of 
patellofemoral syndrome, left knee, with meniscal tear, onset 
in 1992.  The veteran gave a history of having had an 
arthroscopic partial medial meniscectomy of the right knee in 
1992.  He reported that his left knee "goes out on him" at 
times.  He complained of "locking up" of his left knee at 
times.  The veteran did not remember injuring his knees.  On 
examination, the left knee was tender to palpation of the 
left anterior aspect.  The physical therapist noted that a 
semi-hard object protruded in the area of the left 
anterolateral patella upon extension of the left knee.  The 
physical therapist prescribed a home exercise program for the 
veteran.  

At a VA fee-basis examination in February 1998, the physician 
stated that the veteran gave a history of having acutely 
flexed his right knee and having felt a pop in it in service 
in 1989.  At that time, according to the history, he 
underwent arthroscopic intervention and a partial medial 
meniscectomy.  The veteran also complained of recurrent 
popping and giving way of his left knee at the same time, at 
which time he was treated conservatively.  In his February 
1998 report, the physician stated that the veteran's claims 
file was made available for review and documented treatment 
of an arthoscopy of the veteran's right knee while in service 
and conservative management for his left knee disability.  

At the February 1998 VA fee-basis examination, the physician 
noted that examination of the left knee demonstrated a 
palpable loose body over the lateral aspect of the patella, 
underlying the ilio-tibial band.  Range of motion was from 0 
to 125 degrees, and there was mild patellofemoral crepitus 
with extension.  X-rays of the left knee were negative.  The 
clinical impression was loose body, left knee.  

When the veteran was seen at the VA orthopedic clinic in 
February 1998 he was noted to have a history of chronic left 
knee pain for six to seven years.  He complained of painful 
popping, stated his left knee gave occasionally, and reported 
catching with deep flexion.  He also reported he occasionally 
had swelling of the left knee.  On examination, range of 
motion was from 0 to 135 degrees.  There was a palpable mass 
in the left joint line with flexion, and there was mild left 
joint line tenderness.  McMurray's sign was positive.  The 
impression was left knee with question of loose body versus 
meniscal tear.  

The veteran underwent a VA MRI study of the left knee in May 
1998.  The radiologist's impression was enhancing mass in the 
left knee joint.  He said that the differential would include 
pigmented villonodular hyperplasia and suggested biopsy 
and/or removal.  An orthopedic clinic note of the same date 
in May 1998 noted that the veteran had a six-year history of 
left knee locking, swelling, and pain with no specific 
traumatic event.  The impression was soft tissue mass of the 
left knee, question of pigmented villonodular synovitis 
(PVNS).  The plan was to review the MRI results with the 
staff.  

The veteran was referred to the Department of Orthopedics at 
the College of Medicine of the University of Florida at 
Gainesville.  In a letter dated in early June 1998, an 
associate professor of orthopedic oncology noted that the 
veteran had had symptoms in his left knee since 1991 when he 
was in the military in Saudi Arabia.  The physician indicated 
that the veteran reported that at that time he had bilateral 
knee symptoms that were worse on the right and underwent an 
arthoscopic medial meniscectomy while still in the military.  
The veteran said that prior to leaving the military in 1993 
he brought the matter of his left knee to his doctor's 
attention, but it was not felt to warrant operative 
intervention at that time.  The veteran reported that 
subsequent to his service discharge in 1993 he had been seen 
at the VA hospital for ongoing symptoms in his left knee.  
Those were predominantly symptoms of a catching inside the 
knee with momentary locking and episodes of instability. 

In the June 1998 letter, the physician noted that the May 
1998 MRI had shown a localized nodule of pathological tissue 
in the lateral parapatellar recess of the left knee.  He said 
the findings were most consistent with nodular PVNS although 
the mass did not exhibit the typical signal characteristics 
on echo sequence.  Surgery was planned for late June 1998.  
The report of left knee X-rays taken at Shands Hospital at 
the University of Florida the day before left knee surgery 
showed a soft tissue density adjunct to the femoral condyles 
protruding into the infrapatellar fat.  

Records from Shands Hospital show that the veteran underwent 
an anterolateral arthrotomy of the left knee and excision of 
the intraarticular tumor in late June 1998.  The diagnosis 
reported by the pathologist was tumor left knee, 
intracapsular excision:  pigmented nodular tenosynovitis, 
lipoma arborescens.  In a Shands clinic note dated in August 
1998, it was noted that the veteran was being followed for a 
soft tissue lesion and he continued to have some anterior 
knee pain and occasional giving way.  On examination, the 
wound was healed, there was full range of motion of the left 
knee, there was persistent quads wasting, and there was some 
tenderness over the fat pad.  The diagnosis was PVNS 
(nodular), and the assessment was that the veteran was 
currently continuously disease free, stage 2 (benign active), 
left knee.  

VA outpatient records show that in January 1999, the veteran 
gave a history of having fallen when his right knee gave out 
while he was going down stairs.  He said that as he fell he 
jammed his left knee and right wrist and landed on his right 
ankle, which had turned up under him.  After examination, the 
assessment was right ankle sprain and contusions left knee 
and right wrist.  VA medical records show that the veteran 
underwent a right knee arthoscopy in July 1999 with 
debridement and partial meniscotomy.  The postoperative 
diagnosis was mid and posterior lateral meniscus tears.  

At a VA fee-basis orthopedic examination in April 2002, the 
physician stated that the veteran gave a history of a left 
knee injury in 1990 secondary to a motor vehicle accident.  
The physician noted that a review of the veteran's service 
medical records showed an emergency room evaluation for 
complaints of left knee pain following a motor vehicle 
accident.  The final impression was motor vehicle accident, 
minor trauma with negative knee X-rays and no follow-up.  The 
physician observed that a loose body in the left knee had 
been found when he examined the veteran in February 1998 and 
the veteran subsequently underwent an arthrotomy removal of 
the loose body in 1998.  After physical examination and 
review of X-rays, the physician's impression at the April 
2002 examination was chondromalacia of the patella, left knee 
(patellofemoral syndrome).  The physician said except for the 
single report to the emergency room with a normal X-ray and 
diagnosis of minor trauma, there was not any recurring 
documented evidence with respect to the veteran's left knee 
while he was in service.  He also said that he felt that at 
the present time the veteran's diagnosis of chondromalacia of 
the patella was an independent, stand alone diagnosis 
unrelated to his service-connected right knee.  

In January 2004, the physician who had conducted the VA fee-
basis examinations in February 1998 and April 2002 again 
reviewed the record and examined the veteran.  He noted that 
the veteran reported having sustained a right knee injury in 
service in 1989, with subsequent ongoing continued complaints 
of right knee pain, and underwent an arthroscopic 
intervention and partial medial meniscectomy in service.  He 
noted that the veteran gave a history of a left knee injury 
in 1990 secondary to a motor vehicle accident.  The physician 
indicated the veteran's left knee was treated with 
conservative management at the time of the motor vehicle 
accident.  The examiner further noted that the veteran 
underwent a second arthroscopic debridement of the right knee 
at Shands Teaching Hospital in the late 1990s, and that he 
underwent a lateral arthrotomy removal of the loose body in 
the knee at the same hospital.  

In the January 2004 report, the physician stated that the 
clams file was made available for review and that he reviewed 
the medical record in its entirety.  The physician concluded 
that the report of the November 1993 VA general medical 
examination was in error in listing the veteran's left knee 
instead of his right knee with a diagnosis of left knee 
arthritis due to trauma.  The physician observed that the 
original claim was for the right knee and concluded that the 
November 1993 general medical examination report was 
mismarked.  He further stated that the report of the November 
1993 VA orthopedic examination, with the impression of a 
history of meniscal tear with a Baker's cyst of the right 
knee with continued symptomatology, was consistent with the 
service medical records.  

At the January 2004 VA fee-basis examination, the physician 
noted that X-rays of the right knee showed early 
posttraumatic arthritis, right knee, and that X-rays of the 
left knee were negative.  His clinical impression after 
examination was:  (1) status post arthroscopic debridement, 
right knee, constitutes partial medical meniscectomy with 
resultant early posttraumatic osteoarthritis; and (2) 
chondromalacia, patellar left knee.  The physician commented 
that the veteran had a single report of a left knee injury in 
service secondary to a motor vehicle accident, which the 
physician said he felt was transient in nature.  He noted 
that the veteran additionally had a normal musculoskeletal 
examination from exiting service and his original claim was 
for his right knee with the first VA examination mixing up 
his left knee with his right knee and rendering an opinion of 
posttraumatic arthritis.  The physician went on to point out 
that the veteran did not have an arthroscopic intervention of 
his left knee in service, but it was his right knee and the 
physician who conducted the general medical examination 
confused the left knee with the right knee.  

In the January 2004 VA fee-basis examination report, the 
physician went on to say that the veteran's surgical 
intervention post service and his management were unrelated 
to his service-connected right knee.  The physician said he 
felt with a reasonable degree of medical probability that the 
isolated single motor vehicle accident incident that was 
documented in service was not the source or the cause of the 
veteran's left chondromalacia patella and the resultant 
management of his left knee.  The physician said that his 
opinions were based on sound medical principles of 
documentation and treatment and that the confusing part of 
this compensation and pension examination was that the 
original opinion was an error for left versus right.  

At a VA examination in April 2005, the veteran complained of 
pain in the anterior portion of the right and left knees and 
stated that both knees became swollen from time to time.  He 
said he wore knee braces due to feelings of instability in 
both knees, especially on stairs, and felt he currently had a 
loose body within the left knee.  He had a history of left 
knee loose body removal in 1998.  On examination of the left 
knee, there was a healed lateral arthrotomy scar at the 
proximal aspect of the arthrotomy.  There was a small nodule 
of scar within the lateral patellar retinaculum.  The veteran 
pointed to the area where the loose body within the left knee 
caused his symptoms.  After physical examination and review 
of current X-rays, the impression was:  (1) [right] remote 
history of lateral meniscus tear, osteochondral defect of the 
lateral compartment with subsequent minor amounts of 
degenerative arthritis; and (2) left remote history of loose 
body; current symptoms of chondromalacia and patellofemoral 
pain; and no evidence of medial or lateral compartment 
arthritis or pain.  

In his report, the physician who examined the veteran in 
April 2005 stated that he had extensively reviewed the claims 
file, and he noted that the fee-basis examiner who conducted 
the January 2004 examination had explained there were 
mistakes in dictation of the report of the November 1993 VA 
general medical examination.  The April 2005 examiner went on 
to say that on review of the entire record, it was his 
medical opinion that the veteran's left knee condition is 
causally unrelated to the right knee.  The physician stated 
there is no evidence in the medical literature that either 
loose bodies or patellofemoral pain is in any way related to 
the contralateral knee condition.  He said that he therefore 
thought these were stand alone diagnoses of the left knee, 
which were in no way related to injury of the right knee, 
subsequent treatment, or current symptoms of the right knee.  
Reiterating that he had made an extensive review of the 
record, the physician stated there was no evidence of a left 
knee primary diagnosis or treatment in service and the report 
of the November 1993 examination was dictated incorrectly.  





Law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Undiagnosed illness

Service connection for disability due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Gutierrez 
v. Principi, 19 Vet. App. 1 (2004).  

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

During the pendency of this appeal, a new law was passed that 
amended the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  These 
changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(B).  In addition, the presumptive manifestation 
period has been extended to September 30, 2011.  Pub. L. No. 
107-103, 115 Stat. 976 (Dec. 27, 2001).  The Board will 
analyze the veteran's Persian Gulf War undiagnosed illness 
claim under the revised criteria.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to, (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (Rating Schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Competent evidence

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a).  

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  Id.



Standard of proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004). If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.   

Analysis

The veteran contends that his left knee disability existed in 
service but was not fully assessed by military doctors.  He 
asserts that a review of his service medical records would 
show that he complained about his left knee while he was 
still in service.  He maintains that although he complained 
about this left knee in service, there was no action taken by 
military doctors to have appropriate testing accomplished to 
determine the cause of his complaints.  He states that it was 
only after service discharge that doctors found the loose 
body in his left knee through appropriate MRI studies.  The 
veteran argues that "it is as reasonable as not" that the 
foreign body in his left knee existed at the time of his 
complaints in service.  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In that case a 
similar analysis applies: there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

In this case, there is medical evidence of current disability 
in that the evidence shows that the veteran has been 
diagnosed as having left knee chondromalacia and 
patellofemoral pain syndrome, and in 1998 he underwent 
arthrotomy of the left knee and excision of an intraarticular 
tumor, which was diagnosed as pigmented nodular 
tenosynovitis, lipoma arborescens.  

There are specific diagnoses associated with the veteran's 
left knee disability.  Specifically, diagnoses of left knee 
chondromalacia, patellofemoral pain syndrome, status post 
arthrotomy for intraarticular tumor or pigmented nodular 
tenosynovitis, and lipoma arborescens were recorded.  Under 
these circumstances, the claimed left knee disability cannot 
be considered to be a manifestation of an undiagnosed illness 
or a medically unexplained multi-system illness.  38 U.S.C.A. 
§§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.  

There is, in this case, evidence of in-service incurrence of 
an injury, as the veteran's service medical records do show 
that the veteran complained of left knee pain following a 
motor vehicle accident in January 1990.  Left knee contusions 
were noted in the emergency room, and he was discharged from 
the emergency room to full duty, and the impression minor 
trauma.  

While service medical records indicate that the veteran 
suffered contusions of the left knee in the motor vehicle 
accident in January 1990, X-rays at that time were normal, 
and there is no record of complaints regarding the left knee 
at any other time during service.  Further, at a January 1993 
physical examination the veteran gave no history of problems 
with his left knee, and the examiner evaluated the lower 
extremities as normal.  Later records show the veteran 
underwent a partial medial meniscectomy of the right knee in 
July 1993, but those records do not show the veteran made 
complaints regarding his left knee.  

Although the veteran has reported that he complained of left 
knee problems in service, and mild patellofemoral crepitance 
of the left knee as noted at the VA orthopedic examination in 
November 1993, which was less than two months after the 
veteran's separation from service, there is no competent 
evidence that relates any current left knee disability to the 
veteran's service or to his service-connected right knee 
disabilities.  

The Board notes that in post-service treatment medical 
records dated from 1996, the veteran has at various times 
given a history of left knee problems from 1989, from 1990, 
from 1991, from 1992, and from 1993.  He also variously dated 
his right knee problems from 1989 and from 1991 and variously 
reported his in-service right knee surgery was in 1992 or 
1993.  Notwithstanding these histories, no physician who has 
reviewed the veteran's claims file has related any post-
service left knee disability to service or to his service-
connected right knee disabilities.  

Those who have reviewed the record have made special note of 
the November 1993 general medical examination ordered in 
response to the veteran's original claim for service 
connection for right knee disability.  Those physicians, who 
have reviewed the record including the veteran's service 
medical records and all post-service treatment records and 
evaluation reports, have concluded that the dictation of the 
November 1993 general medical examination confused the left 
and right knees.  This renders the report of the November 
1993 general medical examination of no probative value in the 
case at hand.  The Board therefore finds no competent medical 
evidence that purports to establish any relationship between 
the veteran's current left knee disability and service or any 
incident of service, including the left knee contusions in 
the January 1990 motor vehicle accident.  

The medical evidence is, in fact, squarely against the claim 
as the competent medical opinions regarding the etiology of 
the veteran's loose body of the left knee and chondromalacia 
and patellofemoral pain syndrome, have stated that the 
veteran's left knee chondromalacia and patellofemoral pain 
syndrome and post-service surgical intervention for the loose 
body were unrelated to the veteran's service-connected right 
knee disabilities or the isolated single motor vehicle 
accident incident documented in service.  They have 
specifically noted there was otherwise no evidence of a left 
knee primary diagnosis or treatment in service.  

There remain only the veteran's assertions and contentions 
that his current left knee disability had its onset in 
service or is causally related to service.  In this regard, 
the Board notes that the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide medical 
opinions.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that his left knee disability, which 
includes chondromalacia, patellofemoral pain syndrome, and 
status post arthrotomy for an intraarticular tumor, had its 
onset in service or is otherwise related to service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.  

Accordingly, for the reasons discussed above, the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability, to include on 
a direct basis, as secondary to his service-connected right 
knee disabilities, or as due to an undiagnosed illness, and 
the service connection claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability, to include as 
due to an undiagnosed illness and secondary to service-
connected right knee disabilities, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


